Citation Nr: 0941576	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-09 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for a residual 
scar on the middle of the back due to a shrapnel wound 
injury.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1968.  He was awarded the Purple Heart Medal as a 
result of a shrapnel wound injury he sustained during combat 
in Vietnam.  

The Veteran's appeal to the Board of Veterans' Appeals 
(Board) is from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied his claim for a 
compensable disability rating for his service-connected 
residual scar on the middle of his back due to a shrapnel 
wound injury.

In his March 2008 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran requested a hearing before a Veterans 
Law Judge of the Board sitting at the RO.  His hearing was 
scheduled for July 8, 2009.  However, he did not appear, 
provided no explanation for his absence, and did not request 
to reschedule his hearing.  The Board therefore deems his 
hearing request withdrawn.  See 38 C.F.R. § 20.702(d) (2009).


FINDINGS OF FACT

The scar on the middle of the Veteran's back measures 0.75 
cm. x 0.10 cm., has been described as non-tender, non-
disabling, and does not cause any limitation of function or 
limitation of motion of the back. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for a 
residual scar on the middle of the back due to a shrapnel 
wound injury are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1 to 4.14, 4.118, Diagnostic 
Codes 7801 to 7805 (prior to and since October 23, 2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) defines VA's duties to notify and 
assist the Veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  The VCAA notice requirements 
apply to all five elements of a service-connection claim: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, VA initially provided the Veteran with 
this contemplated notice in a January 2007 letter, prior to 
the RO's initial adjudication of the claim in April 2007, 
which is the preferred sequence.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).  Although not 
required, he was provided additional notice letters in 
October 2007 and May 2008, and the claim was then 
readjudicated in a Supplemental Statement of the Case 
following these notice letters.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  In sum, VA has 
fulfilled its duty to notify the Veteran under the VCAA.

VA also has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
pertinent records that the Veteran identified as relevant to 
his claim.  The Veteran was also afforded a VA compensation 
examination in February 2007 to assess the severity of his 
service-connected scar.  Findings from this examination 
report appear adequate for rating purposes.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the 
Board finds that no further development is needed to meet the 
requirements of the VCAA or Court.

Merits of the Claim

The record shows that the Veteran sustained a shrapnel wound 
to the middle part of his back in April 1966.  However, his 
spine was evaluated as normal at the time of his separation 
from active duty in January 2008.  Indeed, the only residual 
from that injury was a small, non-tender scar on the middle 
part of his back.  Consequently, the RO issued an October 
1973 rating decision in which it granted service connection 
and assigned a noncompensable (zero percent) rating for a 
residual scar on the middle of the back due to a shrapnel 
wound injury.  

In January 2007, the Veteran requested an increased 
disability rating for this service-connected disability.  
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

A "staged" rating is appropriate for an increased-rating 
claim, however, when in assessing the present level of 
disability the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant temporal focus 
is from one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

A compensable disability rating is warranted for a scar that 
is deep or that causes limited motion in an area or areas 
exceeding 6 square inches (39 square centimeters) (Diagnostic 
Code 7801); for a superficial scar that does not cause 
limited motion but which covers an area of 144 square inches 
(929 sq. cm.) or greater (Diagnostic Code 7802); for an 
unstable, superficial scar (Diagnostic Code 7803); for a 
superficial scar that is painful on examination (Diagnostic 
Code 7804); or for a scar that causes limitation of function 
of the affected part (Diagnostic Code 7805).  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (prior 
to October 23, 2008).  

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a compensable disability 
rating for the Veteran's scar on the middle of his back.  The 
only relevant evidence concerning this scar is the February 
2007 VA examination report.  This report notes that the scar 
on middle of the Veteran's back, measuring 0.75 cm. x 0.10 
cm., is not tender to palpation, is not adherent to the 
underlying tissue, has no ulceration or breakdown of the 
skin, and causes no loss of function or limitation of motion.  
In fact, the examiner indicated that the scar is not causing 
any problem, and that any back pain is related to chronic 
arthritis, which is entirely unrelated to the minor shrapnel 
wound injury.

Thus, since the Veteran's scar is less than 39 square cm., is 
not painful on examination, and does not cause limitation of 
function of the spine, there is no basis to assign a 
compensable disability rating.  See 38 C.F.R. § 4.118, 
Diagnostic Codes  7801, 7802, 7803, 7804, 7805 (prior to 
October 23, 2008).  Additionally, even assuming for the sake 
of argument that the Veteran does experience loss of function 
of the spine, the examiner indicated that any such loss would 
be unrelated to the minor scar at issue, and instead would be 
due to arthritis of the spine.  Consequently, any loss of 
function of the spine would not entitle the Veteran to a 
compensable rating for his scar under Diagnostic Code 7805.  
See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993) 
(where service connection is in effect for one diagnosis 
involving some component of an anatomical or functional 
system, and there are additional diagnoses concerning 
pathology of that system of record, there must be evidence 
that permits the adjudicators to distinguish between 
manifestations that are service connected and those that are 
not).

It is worth mentioning that VA recently issued new 
regulations for rating skin disabilities, effective October 
23, 2008.  See 67 Fed. Reg. 54708, 54712 (Sept. 23, 2008).  
The Board is generally required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
Veteran's scar is warranted, with the amended criteria being 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-00; see also 38 
U.S.C.A. § 5110(g).

But since there are absolutely no findings pertaining to the 
Veteran's scar, none of the regulatory changes warrants a 
compensable rating.  For example, Diagnostic Code 7801 was 
amended slightly in that scars must be deep and nonlinear, 
while the reference to limitation of motion has been dropped.  
Under Diagnostic Code 7804, a compensable rating is now 
warranted for a scar that is either unstable or painful.  In 
addition, other scars (including linear scars) and other 
effects of scars evaluated under Diagnostic Codes 7800, 7801, 
7802, and 7804 are rated under Diagnostic Code 7805, under 
which any disabling effect(s) not considered in a rating 
provided under Diagnostic Codes 7800-7804 are evaluated under 
an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805 (effective October 23, 2008).  The 
Veteran's scar, however, is neither deep nor unstable and has 
no disabling effects.  Consequently, a compensable rating for 
Veteran's scar on the middle part of his back is not 
available under the revised criteria.  Id. 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a compensable rating for his service-
connected scar on the middle of the back due to a shrapnel 
wound injury.  As the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Thus, 
the appeal is denied.

The Board also finds that the noncompensable rating is not 
inadequate, such that the claim should be referred to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation. 38 C.F.R. § 3.321(b)(1).  In other words, there 
is no evidence that this scar has independently caused marked 
interference with employment or has required frequent periods 
of hospitalization so as to render impractical the 
application of the regular schedular standards.  Again, the 
Board emphasizes that the Veteran's scar does not cause any 
limitation of function and is entirely asymptomatic.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable disability rating for a residual scar on the 
middle of the back due to a shrapnel wound injury is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


